 

 

 

Case 7:20-cr-00478 Document1 Filed on 01/31/20 in TXSD Page 1 of 2

 

AO 91 (Rev, 08/09) Criminal Complaint ‘ United States .
zeae oF las
UNITED STATES DISTRICT COURT
for the JAN 31 2020

Southern District of Texas

 

David J, Bradley, Clertc
United States of America ) *
Abraham GUTIERREZ-Plata ) Case No. / U-20 27
YOB: 1966, GOC: Mexico
)
Defendant(s) :
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of _ January 31, 2020 in the county of Hidalgo in the
Southem District of __Texas , the: defendant(s) violated:
Code Section Offense Description
21 USC 952 Knowingly and intentionally attempt to import into the United States from the
United Mexican States approximately 53.46 kilograms of Methamphetamine,
21 USC 841° , Schedule II controlled substance, and did knowingly and intentionally possess

_ with the intent to distribute approximately 53.46 kilograms of
Methamphetamine, a Schedule II controlled substance.

This criminal complaint is based on these facts:

See Attachment A

Y¥ Continued on the attached sheet.

/s/Evan Mason
Complainant's signature

Evan Mason, HSI Special Agent
. . Printed name and title
Submitted by reliable means, sworn to and attested

telephonically per Fed. R. Cr. P. 4.1, and probable cause

found on: CO

Date: 1/31/2020 12:53 p.m. -- é ae
- . Judge's signature

City and state: McAllen, Texas Peter E. Ormsby, U.S. Magistrate Judge

‘Printed name and title

 
 

Case 7:20-cr-00478 Document1 Filed on 01/31/20 in TXSD Page 2 of 2

- Attachment A

On January 31, 2020, at approximately 0945 hours, Abraham GUTIERREZ-Plata (hereinafter GUTTIERREZ)
presented himself for inspection at the Hidalgo, Texas Port of Entry (hereinafter POE) driving a black
2005 Ford Lobo bearing Mexican license plate WH8585A (hereinafter Target Vehicle).

Upon encountering GUTTIERREZ, a United States Customs and Border Protection Officer (hereinafter
CBPO) received a negative customs declaration. The CBPO then referred GUTTIERREZ to secondary for
further inspection. During secondary inspection, a CBPO certified K9 handler ran a K9 on the Target
Vehicle. The K9 alerted to the gas cap of the vehicle. As a result, the Target Vehicle was sent to the Z
Portal for a Non-intrusive Inspection where a CBPO certified Z-Portal Operator-scanned the Target
Vehicle. The CBPO observed anomalies in the gas tank area. Further inspection of the gas tank resulted
in the-discovery of a non-factory compartment containing a substance, approximately 53. 46 kilograms in
weight, that field tested positive for methamphetamine.

During a post Miranda interview, GUTIERREZ stated that he attempted to cross the Target Vehicle into
the United States from Mexico, knowing that the vehicle contained an unknown amount of
methamphetamine, GUTTIERREZ further stated that he was to be monetarily compensated following
successfully smuggling the methamphetamine into the United States from Mexico. |

me
ee
